Citation Nr: 9910252	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-03 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for "neuralgia" 
paresthetica of the left thigh, currently rated as 10 percent 
disabling, pursuant to a grant of benefits under 38 U.S.C.A. 
§ 1151 (West 1991).  

2.  Entitlement to a compensable evaluation for "neuralgia" 
paresthetica of the left thigh prior to October 25, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to October 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In the July 1998 presentation to the Board, the 
representative asserted that the veteran was claiming 
weakness and radiculopathy in his left lower extremity.  
These more extensive deficits are not part of the neuralgia 
for which benefits under 38 U.S.C.A. § 1151 were granted.  In 
February 1994, the veteran claimed that he had a back 
disability due to a fall from a tank during service.  In June 
1994, the RO informed the veteran that his claim was denied 
because it was not well grounded.  A timely notice of 
disagreement was not received.  In October 1995, the RO 
received the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151.  The January 1997 rating decision granted 
compensation under 38 U.S.C.A. § 1151 for neuralgia 
paresthetica due to surgery.  The rating decision explained, 
"A higher evaluation is not warranted due to weakness noted 
on examination because the examiner attributed this to the 
veteran's lumbar radiculopathy and not the neuralgia 
paresthetica."  The determination that the veteran did not 
have a service connected back condition due to a fall from a 
tank was continued.  The January 1998 NOD disagreed with the 
rating for the neuralgia paresthetica (then rated as 
noncompensable).  The NOD did not disagree with the diagnosis 
for which benefits were granted or with the denial of 
benefits for weakness and radiculopathy.  These additional 
disabilities are not inextricably intertwined with the 
neuralgia paresthetica.  

As distinguished from the situation in Manlincon v. West, No. 
97-1467 (U.S. Vet. App. Mar. 12, 1999), there is no notice of 
disagreement (NOD) on these additional disabilities.  The 
Board notes that a decision by the RO is final in the absence 
of a timely appeal and VA does not have jurisdiction to 
consider the claim unless the veteran submits new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

The representative has asked that the informal presentation 
to the Board be accepted as an NOD on the issue of 
entitlement to an earlier effective date for a compensable 
rating.  An NOD must be filed with the RO.  38 C.F.R. 
§ 20.300 (1998).  The Board brings this aspect of the 
representative's informal presentation to the attention of 
the RO.  The RO must review the July 1998 statement of Dr. 
Bash. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Neuralgia paresthetica of the left thigh is manifested by 
some sensory loss, which does not exceed a mild incomplete 
paralysis.

3.  Neuralgia paresthetica of the left thigh was the result 
of VA surgery on July 13, 1995 and the veteran filed a claim 
for benefits under 38 U.S.C.A. § 1151 within a year of the 
injury.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
neuralgia paresthetica of the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124 and Codes 8629, 8726 (1998).  

2  The criteria for an effective date of July 13, 1995 for the 
10 percent for neuralgia paresthetica of the left thigh have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110(c) (West 1991); 38 
C.F.R. § 3.400(i)(1), Part 4, including §§ 4.7, 4.124a and 
Code 8726 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The January 1997 rating decision granted compensation under 
38 U.S.C.A. § 1151 for neuralgia paresthetica due to surgery.  
The February 1997 notice letter informed the veteran that he 
was entitled to benefits for neuralgia paresthetica under 
38 U.S.C.A. § 1151.  The February 1998 rating decision noted 
that the neuralgia paresthetica was being evaluated under 
38 U.S.C.A. § 1151.  Nevertheless, the February 1998 notice 
letter erroneously referred to the disability as service-
connected.  The Board points out that 38 U.S.C.A. § 1151 
provides for payment of compensation as though the disability 
was service-connected.  As an initial matter, the Board 
points out that the neuralgia paresthetica is not a service-
connected disability.  

The veteran has presented a well grounded claim for increased 
disability evaluation for his § 1151 disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded compensation benefits and subsequently 
appeals the RO's initial assignment of a rating for the 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has continued the issue as entitlement to an 
increased rating.  The appellant is not prejudiced by this 
naming of the issue.  The Board has not dismissed any of the 
issues and the law and regulations governing the evaluation 
of disabilities is the same regardless of how the issue has 
been phrased.  It also appears that the Court has not 
provided a substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and uniform rating is 
appropriate in this case.  This benefits the veteran in this 
case.

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Historical Review

The current claim stems from a July 1995 VA hospitalization.  
On July 13, 1995, the veteran had frozen section biopsies of 
bilateral mole lesions and lower lip lesion as well as right 
infra-auricular lesion; bilateral cheek advancement flaps, 
cervical fascial; brow elevation; and bilateral 
blepharoplasty.  

Progress notes show that on July 15, 1995, the veteran 
complained that he had no feeling in his thigh or the shin 
area of his left leg.  He was sent for a neurologic 
examination.  The consultation report shows the veteran 
complained of decreased sensation in the left lateral femoral 
cutaneous nerve distribution.  Findings led to the impression 
that there was femoral neuropathy, motor and sensory.  A 
distribution on the left lateral thigh was diagrammed.  The 
etiology was unclear.  

A VA neurology clinic note dated July 25, 1995, reported the 
veteran's lower extremity complaints and findings.  The 
physician expressed the opinion that there was a likely 
sacral plexus injury or prolonged compression during surgery, 
given a distribution involving mild back symptoms without 
neurologic deficits in the femoral nerve distribution or a 
clear dermatomal distribution.  

A VA neurology clinic note of September 1995, reported that 
electrodiagnostic studies had suggested a lumbosacral plexus 
partial injury as demonstrated by leg lower extremity 
findings.  The iliopsoas nerve was principally affected.  
Further studies were recommended.  

On admission to a VA medical center, in October 1995, the 
veteran complained of bilateral leg pain and numbness without 
back pain.  He admitted lumbar surgery with instrumentation, 
30 years earlier.  Ankle jerk and patellar responses were 
absent.  There was left quadriceps weakness.  Both legs had 
numbness and pain.  Computerized tomography scan (CT) 
revealed lumbar changes.  The impression was a nerve root 
compression or stenosis at multiple levels.  During the 
hospitalization, a lumbar CT/myelogram showed no gross 
compressive pathology.  Hardware was in place.  It was 
concluded that there was no canal stenosis or nerve root 
compression responsible for his symptoms.  

A VA pain clinic assessment of November 1995 shows the 
veteran complained that following left facial surgery four 
months earlier, he awoke with pain in the left groin, knee 
and ankle.  He also had low back pain since the surgery.  
Additionally, there was numbness of the left anterior thigh 
and leg.  Symptoms reportedly remained unchanged with 
constant dull pain, increased by certain movements.  There 
was claimed to be a burning sensation in the left knee and 
ankle and left leg weakness.  The low back pain was described 
by the veteran as dull, 4/10, and constant.  The examiner 
found sensory responses intact to proprioception, vibration 
and touch.  The left leg had decreased response to pin prick 
in the L2-L3 distribution and all L4 dermatomes.  The 
assessment was L2, L3, L4 plexopathy and nerve irritation.  

On the August 1996 VA joints examination, it was reported 
that there was mild atrophy and some mild weakness of the 
left thigh.  There was pain on straight leg raising.  The 
left patellar deep tendon reflex was absent.  There was 
decreased sensation in the L4, L5 and S1 nerve roots of the 
left leg.  There was no weakness in the extensors of the 
ankles or toes.  The diagnosis was radiculitis of the left 
lower extremity, of unknown etiology.    

A VA peripheral nerve examination was done in August 1996.  
The veteran reported that he did well following private back 
surgery in 1965.  He said that when he awoke from the July 
1995 VA surgery, he had increased pain and weakness in his 
left leg and numbness in the lateral aspect of his left 
thigh.  The physician found some mild weakness of the left 
quadriceps and hamstring muscle groups.  There was no 
atrophy.  There was a "rachety, nonphysiologic" weakness of 
the more distal muscles of the anterior tibialis, peroneus 
longus and posterior tibialis.  No objective weakness was 
demonstrated.  Reflexes were absent in both lower 
extremities.  There was a loss of sensation in the L3 
distribution, perhaps consistent with the left lateral 
femoral cutaneous nerve.  Gait was very abnormal.  It was the 
physician's impression that the veteran had findings 
consistent with a chronic lumbar radiculopathy of L3-L4 with 
motor weakness and sensory loss although the sensory loss 
could be consistent with meralgia paresthetica.  "[T]hat 
would not, of course, explain his motor weakness which may be 
chronic from his previous surgery performed in 1965.  In any 
event, he has residual motor weakness, sensory loss and gait 
disturbance with findings consistent with a chronic lumbar 
radiculopathy."  

Another VA neurologic examination was done in October 1996, 
by the doctor who examined the veteran in August 1996.  The 
veteran reported numbness in the lateral aspect of the left 
leg after awakening from VA surgery in 1995.  He reported 
progressive difficulty with his gait and a worsening of 
symptoms since the August 1996 examination.  The veteran's 
back had a well healed surgical scar with some tenderness and 
positive straight leg raising, bilaterally.  There was 
weakness on the right at the extensor hallucis longus tendon.  
On the left, there was some minimal weakness of the 
quadriceps femoris and other muscle groups were intact.  Gait 
was impaired with a short stepped ataxic gait, worse on the 
right leg.  Sensory examination revealed some right L5 
sensory loss, particularly over the lateral aspect of the 
right foot and over the right toes, there was some left 
sensory loss in the region of the left neuralgia paresthetica 
controlling nerve.  It was the doctor's impression that the 
veteran had two problems.  One problem was a chronic lumbar 
radiculopathy, most prominent at L5-S1 on the right and the 
second problem was neuralgia paresthetica, which was a 
compressive neuropathy which may have occurred during 
surgery.  The doctor could not relate the weakness to the 
surgery and was of the opinion that it was most likely 
secondary to the veteran's longstanding lumbar radiculopathy 
which was definitely present on the right as well.  

In January 1997, the RO granted benefits under 38 U.S.C.A. 
§ 1151 for neuralgia paresthetica due to surgery.  The RO 
noted that the weakness did not warrant a higher rating 
because it was associated with the lumbar radiculopathy and 
not the neuralgia paresthetica.  The previous denial of 
service connection for the back disorder was continued.  The 
neuralgia paresthetica was rated as noncompensable under Code 
8699-8629.  

Rating for Neuralgia Paresthetica

Disabilities are compensated in accordance with a schedule of 
ratings which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  

Mild or moderate incomplete paralysis of the external 
cutaneous nerve of thigh will be rated as 0 percent (or 
noncompensably) disabling.  Severe incomplete paralysis to 
complete paralysis will be rated as 10 percent disabling.  
38 C.F.R. Part 4, Code 8529 (1998).  Neuritis (Code 8629) and 
neuralgia (Code 8729) will be rated under the above criteria.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (1998).  

Without further medical evidence, a February 1998 rating 
decision rated the disability under Code 8726 and assigned a 
10 percent rating.  Based on the decision signature, it 
appears that the determination was a "difference of 
opinion" decision.

Complete paralysis of the anterior crural (femoral) nerve 
with paralysis of the quadriceps extensor muscles will be 
rated as 40 percent disabling.  Incomplete paralysis will be 
rated as 30 percent disabling where severe, 20 percent 
disabling where moderate, and 10 percent disabling where 
mild.  38 C.F.R. Part 4, Code 8526 (1998).  Neuritis (Code 
8626) and neuralgia (Code 8726) will be rated under the above 
criteria.  

The veteran has asserted that his neuralgia paresthetica is 
manifested by extensive symptomatology.  While the veteran is 
competent to report increased symptoms, he does not have the 
medical training and experience to distinguish the 
manifestations of his neuralgia paresthetica from the 
manifestations of his back and other disorders.  Here, no 
competent medical witness has associated more than sensory 
deficits with the neuralgia paresthetica.  The veteran was 
examined by the same physician in August and again in October 
1996.  The detailed reports show that the doctor was well 
acquainted with the veteran's disabilities.  The doctor 
expressed the opinion that the weakness (which the veteran's 
asserts warrants a higher rating) is actually part of the 
lumbar radiculopathy and that lumbar radiculopathy is of long 
standing (which would contraindicate a relation to the 1995 
VA surgery).  The physician related only the neuralgia 
paresthetica to the VA surgery and stated that it was 
manifested only by "some left sensory loss."  These very 
limited left thigh sensory deficits would not exceed a mild 
incomplete paralysis (if rated as a femoral nerve or severe 
to compete neuropathy when rated by analogy to a cutaneous 
nerve) and would not approximate any applicable rating 
criteria for a rating in excess of 10 percent.  38 C.F.R. 
§§ 4.7, 4.124a (1998).  The medical findings and doctor's 
opinions on this issue are more probative and outweigh the 
veteran's assertions of greater disability.  The 
preponderance of the evidence is against the claim for a 
higher rating.  38 U.S.C.A. § 5107(b) (West 1991).  

The Board notes that a neurologic disorder is to be rated in 
proportion to the motor or sensory function with attention 
given to the site and character of the injury.  38 C.F.R. 
§ 4.120 (1998).  In this case, the 1151 disorder is not 
characterized by trophic changes, motor changes, muscle 
atrophy, organic changes or excruciating pain 38 C.F.R. 
§§ 4.123. 4.124 (1998).  In this regard, although the rating 
is for neuralgia paresthetica, the doctor also identified the 
condition as "meralgia" paresthetica.  As such, the Board 
concludes that the initial rating decision that rated the 
condition as analogous to the lateral cutaneous nerve is the 
better analogy.  That disorder provides for a 10 percent 
evaluation and no more.  However, when rated based on "site 
and character" of a femoral nerve neuropathy, the impairment 
is consistent with no more than a 10 percent evaluation.

In regard to the radiculopathy, the issue was addressed by 
the RO and denied.  The manifestations of that condition may 
not be considered in evaluating rating claim.  38 C.F.R. 
§ 4.14 (1998).  In addition, as noted in the introduction, 
there is no viable notice of disagreement as to the 
radiculopathy.  Lastly there is a statement from Dr. Bash.  
The document was received without a waiver.  The document is 
determined to be not pertinent to the issue on appeal since 
Dr. Bash agreed with the VA examiner.  38 C.F.R. § 20.1304(c) 
(1998)  His request for a review of records concerns another 
issue not the rating issue on appeal. 

Effective Date of 10 percent Rating for Neuralgia 
Paresthetica

The veteran appealed from the initial decision granting 
benefits under 38 U.S.C.A. § 1151.  Therefore, the Board has 
considered the case in accordance with the guidance of the 
Court in Shipwash and Fenderson.  

The February 1998 rating decision assigned a 10 percent 
rating stating (at 3) that the proper effective date was 
October 25, 1995 under the provisions of 38 C.F.R. 
§ 3.400(b)(2).  That regulation deals with service-connected 
benefits.  "(i) Direct service connection (§ 3.4(b))."  
"(ii) Presumptive service connection (§§ 3.307, 3.308, 
3.309)."  As discussed at the outset, the grant of 
compensation benefits under 38 U.S.C.A. § 1151 is not service 
connection.  The effective date for benefits under 
38 U.S.C.A. § 1151 is governed by subsection (i)(1) of 
38 C.F.R. § 3.400.  See also 38 U.S.C.A. § 5110(c) (West 
1991).  This law and regulation provide that the effective 
date of benefits under 38 U.S.C.A. § 1151 will be the date of 
injury if the claim was made within one year.  Here, the 
neuralgia paresthetica was linked to surgery on July 13, 1995 
and the claim was received within a year, on October 25, 
1995.  The February 1998 rating decision indicated that it 
was assigning the earliest possible effective date for the 10 
percent rating.  That would make the effective date of the 10 
percent rating July 13, 1995, rather than October 25, 1995.  


Extraschedular Evaluation

The February 1998 rating decision reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).



ORDER

An effective date of July 13, 1995 is granted for the 10 
percent rating for neuralgia paresthetica, subject to the law 
and regulations governing the payment of monetary awards.  An 
increased rating for neuralgia paresthetica is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

